Citation Nr: 1439928	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1989 to September 1989 and from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Veteran and her mother provided testimony before an Acting Veterans Law Judge who has since retired.  The Veteran was offered the opportunity to have another hearing, but in July 2014 indicated that he did not wish to have another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board apologizes to the Veteran for the delay, further development is required to properly adjudicate her claim of entitlement to service connection for a respiratory disorder.  

In May 2012, the Board remanded the Veteran's claim for a VA examination, which was performed in August of that year.  At that examination, no respiratory condition was diagnosed.  However, the examiner stated that the Veteran's decreased total lung capacity confirms a restrictive ventilator defect.  

The Veteran served in Southeast Asia during the Persian Gulf War.  For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include signs or symptoms involving the respiratory system, both upper or lower.  38 C.F.R. § 3.317(b).  Therefore, another examination is warranted, inasmuch as the August 2012 examination did not consider this question and the Veteran testified at her hearing before the Board that her symptoms first began while she was serving in the Persian Gulf.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA or private treatment records identified by the Veteran.

2.  After completing the above, schedule a VA compensation examination to determine the nature and etiology of the Veteran's respiratory disability.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand and access to her Virtual VA folder, must be made available for review of her pertinent medical and other history.

Based on review of the claims file and objective clinical evaluation, the examiner is asked to determine whether it is at least as likely as not (50 percent probability or greater) that the respiratory disability is the result of an undiagnosed illness.

If there are respiratory symptoms, the examiner is then asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the symptoms are related to or date back to the Veteran's military service, including her service in the Southwest Asia Theater of operations during the Persian Gulf War.

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements alleging that her symptoms first began while she was in Southeast Asia, and the service treatment records.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



